Citation Nr: 0840143	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-23 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The veteran served in the United States Army from April 1967 
to September 1969.  Service in the Republic of Vietnam is 
indicated by the record.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the veteran's claim of 
entitlement to service connection.  

In August 2008, the veteran presented sworn testimony during 
a personal hearing in San Antonio, Texas which was chaired by 
the undersigned Veterans Law Judge.  
A transcript of the hearing has been associated with the 
veteran's VA claims folder.  

At the August 2008 hearing, the veteran submitted additional 
evidence directly to the Board, accompanied by a written 
waiver of RO consideration of this evidence.  This waiver is 
contained in the veteran's claims folder.  See 38 C.F.R. §§ 
19.9, 20.1304(c) (2008). 


FINDING OF FACT

A preponderance of the competent medical evidence of record 
does not support a finding that PTSD currently exists.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for PTSD, 
which he contends is due to stressors he experienced while 
stationed in Vietnam.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  
The Board will then render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist a claimant in the development of a claim.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the veteran and the veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As part of this notice, VA is to 
specifically inform the veteran and the veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the veteran was informed of the 
evidentiary requirements for service connection in letters 
dated June 2002 and April 2005.  The VCAA letters indicated 
that in order for service connection to be granted there must 
be evidence of an injury in military service or a disease 
that began in or was made worse during military service, or 
that there was an event in service that caused an injury or 
disease; a current physical or mental disability shown by 
medical evidence; and a relationship between the disability 
and an injury, disease, or event in military service.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
VCAA letters.  Specifically, the April 2005 letter stated 
that VA would assist the veteran in obtaining records from 
any Federal agency including the military, VA medical 
centers, and the Social Security Administration.  With 
respect to private treatment records, the letter informed the 
veteran that VA would request such records, if the veteran 
completed and returned the attached VA Form 21-4142, 
Authorization and Consent to Release Information.  The 
veteran was also advised in both VCAA letters that a VA 
examination would be scheduled if necessary to make a 
decision on his claim.  The April 2005 letter also requested 
specific details concerning the claimed PTSD and included a 
PTSD questionnaire.

The April 2005 VCAA letter emphasized:  "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in original].

Finally, the Board notes that the April 2005 letter 
specifically requested:  "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
complies with the "give us everything you've got" provision 
formerly contained in 38 C.F.R. § 3.159(b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated March 2006, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations, and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule."  The veteran was also advised in the letter as to 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
the veteran may not have submitted, and reports of treatment 
while attending training in the Guard or Reserve. 

Accordingly, the veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  There is no timing problem as to 
Dingess notice since, as indicated above, the veteran's claim 
was re-adjudicated in SSOCs dated January 2008 and May 2008, 
following the issuance of the March 2006 letter.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed PTSD.  In other 
words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  The veteran's claim of entitlement to 
service connection was denied based on elements (1), current 
disability, (2), verification of in-service stressors, and 
(3), medical nexus between the veteran's service and the 
claimed disability.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to those crucial elements.  Because the Board is 
denying the veteran's claim, elements (4) and (5) remain 
moot.

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In the instant case, the Board finds reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating the claim.  The evidence of record includes 
the veteran's service treatment records, service personnel 
records, the veteran's statements, a lay statement, and VA 
treatment records.  Additionally, the veteran was afforded a 
VA examination in May 2005.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with said provisions.


The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2007).  The veteran has retained the 
services of a representative, who has presented argument on 
his behalf.  Further, as indicated above, the veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).

Service connection - PTSD

Specifically with respect to PTSD, three elements must be 
present: (1) medical evidence diagnosing PTSD; (2) combat 
status or credible supporting evidence that the claimed in-
service stressors actually occurred; and (3) a link 
established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2008).

Essential to the award of service connection is the first 
element, existence of PTSD.  Without it, service connection 
cannot be granted.  See Brammer v. Derwinski, 
3 Vet. App. 233, 225 (1992) [noting that service connection 
presupposes a current diagnosis of the claimed disability]; 
see also Chelte v. Brown, 10 Vet. App. 268 (1997) [observing 
that a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection].



Analysis

The veteran contends that he suffers from PTSD, which 
resulted from his experiences while stationed in Vietnam.  
See, e.g., veteran's statement dated June 2004.

As discussed above, in order to establish service connection 
for PTSD, there must be:  (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in- 
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2008).  Section 4.125(a) requires that mental disorder 
diagnoses conform to the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM- IV). 
See 38 C.F.R. §§ 4.125(a), 4.130 (2008).

Concerning element (1) of 38 C.F.R. § 3.304(f), there is 
conflicting evidence as to a current diagnosis of PTSD.  VA 
outpatient treatment records contain repeated notations of a 
PTSD diagnosis [see, e.g, VA treatment records dated 
September 2004, March 2005, and December 2006] and a July 
2008 letter from VA psychiatrist, Dr. E.J., stated that the 
veteran "has a diagnosis of PTSD and has been in treatment 
here . . . for [the] past few years."  However, a 
contradictory diagnosis was offered by a May 2005 VA examiner 
who, after reviewing the veteran's entire medical history, 
concluded that "[t]here appears to be no evidence for a 
diagnosis of PTSD in this individual."  Additionally, a May 
2002 VA evaluation specifically ruled out a PTSD diagnosis.  

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Gabrielson v. Brown, 
7 Vet. App. 36 (1994).  However, the Court has held that the 
Board may not reject medical opinions based on its own 
medical judgment   See Obert v. Brown, 5 Vet. App. 30 (1993), 
and Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator . . .
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

The Board has carefully evaluated the medical evidence and, 
for reasons stated immediately below, finds that the evidence 
against a current diagnosis of PTSD [the VA psychiatric 
examination report and the 1992 evaluation] outweighs the 
evidence in favor [chiefly VA outpatient treatment reports].  

The veteran's representative argues that the PTSD diagnosis 
contained in the out-patient treatment records is of greater 
probative value because it was made by the veteran's treating 
physician.  However, the Board observes that both the Federal 
Circuit and Court have specifically rejected the "treating 
physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. 
Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Crucially, neither the outpatient treatment records nor the 
letter from Dr. E.J. provide any rationale for the reported 
PTSD diagnosis.  Each such purported PTSD diagnosis is 
unexplained and is therefore lacking in probative value.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the 
failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence]; 
see also Bloom v. West, 12 Vet. App. 185, 187 (1999) [the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."].  Additionally, 
none of the outpatient PTSD diagnoses of record address the 
relationship between the veteran's well documented chronic 
alcohol dependence and his psychiatric symptomatology.  

On the other hand, the Board attaches great weight of 
probative value to the VA examination dated May 2005.  After 
reviewing the veteran's medical history, the May 2005 VA 
examiner diagnosed the veteran with alcohol induced disorder-
depressed and alcohol disorder in partial remission.  The 
examiner further diagnosed the veteran with "strong cluster 
B personality traits with emphasis on histrionic and 
antisocial personality traits."  The examiner opined, "I do 
not believe that this veteran meets the DSM-IV stressor 
criterion in that he was unable to identify a single specific 
stressor as a source for his PTSD...He blames his alcohol abuse 
on PTSD, but this [alcohol abuse] existed prior to his entry 
into service.  
The specific onset of his symptoms he described as 
[experiencing] while he was in Vietnam or specifically when 
he came back from Vietnam in 1968, however, his standard Form 
89 from 1969 specifically denied any of the symptoms which he 
states he had while he was in Vietnam and after."  

Crucially, the May 2005 VA examiner concluded, "[t]his 
gentleman has a long history of alcohol abuse dating back to 
prior to his military service[,] where he self-acknowledged a 
serious alcohol problem.  It has continued through-out his 
adult life after his service time and is responsible for his 
depressive symptoms..."

The May 2005 VA medical opinion appears to be consistent with 
the veteran's medical history, which documents the veteran's 
severe alcohol dependence, his nebulous PTSD symptomatology, 
and his vague reports of in-service stressors.  Notably, the 
May 2005 VA opinion is consistent with a May 2002 VA 
physician's evaluation, which discussed the veteran's 
significant alcohol dependence and specifically ruled out a 
diagnosis of PTSD.  See VA treatment record dated May 2002.  
Further, the VA examination report appears to have been based 
on thorough review of the record, comprehensive examination 
the veteran, and thoughtful analysis of the veteran's entire 
history and current medical conditions.  

To the extent that the veteran and his representative contend 
that the veteran's psychiatric symptomatology warrants a 
diagnosis of PTSD, it is now well-established that lay 
persons without medical training, such as the veteran and his 
representative, are not competent to comment on medical 
matters such as diagnosis, date of onset or cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-
495 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The statements 
offered by the veteran and his representative in support of 
the claim are not competent medical evidence and do not serve 
to establish the existence of PTSD.  

In short, the Board finds that the medical evidence in favor 
of a PTSD diagnosis is outweighed by the competent medical 
evidence of record, specifically the May 2005 VA examination 
and the May 2002 evaluation.  Because the competent medical 
evidence of record does not substantiate a diagnosis of PTSD, 
the first element of 38 C.F.R. § 3.304(f) is not met, and 
service connection is not warranted on that basis.  See 
Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); see also 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection cannot be granted if the claimed disability does 
not exist].

Because the first element of 38 C.F.R. § 3.304(f) is not met, 
the Board need not discuss the remaining two elements. 

For the reasons and bases expressed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  Element (1) of 38 C.F.R. § 3.304(f) has not been 
satisfied, and the veteran's PTSD claim fails on that basis.  
The benefit sought on appeal accordingly is denied.




ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


